Porter, J.
delivered the opinion of the court. This is an action in which the plaintiff claims his wages for managing the plantation of the defendant The general issue was pleaded; a plea that the plaintiff negligently discharged his duty, by reason wheteof the defendant sustained damage to the amount of $500 ; and lastly, a demand in reconvention for damages sustained by the defendant in consequence of the plaintiff, previous to the commencement of this suit, illegally sueing out a writ of attachment against him.
The plaintiff filed an exception to the action in reconvention, and the court sustained it.
The code of practice provides, that in order to entitle the defendant to institute a demand in reconvention, it is requisite such demand, tho different from the main action, be necessarily connected with, and incident to the same: art 375.
If the writ of attachment was taken out for the same cause of action as that set forth in the petition filed in this cause, we think it trould be necessarily connected w ith it, for the *672damages claimed grow out of a proceeding ° 6 originating in the samedemand.
Watts & Lobdell for the plaintiff, Ripley Sp Conrad for the defendant.
The only difficulty, therefore, is whether,the language of the suit in reconvention being general, and not specifying particularly the cause of action for which the attachment was levied, the court could admit it. The true test in such cases, we think, is, could proof of it being the - same have been given under the pleadings, and we think there can be no doubt that under our liberal practice it might. If so, the court erred in rejecting the claim.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged, and decreed, that the cause be remanded to the district court, with directions to it, not to reject the demand in reconvention; and it is further ordered, that the appellee pay the costs in this appeal.